IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-32,367-03


                    EX PARTE DALE GARLAND THOMPSON, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. F-2002-0562-C WHC 2 IN THE 211TH DISTRICT COURT
                             FROM DENTON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of failure to register

as a sex offender and sentenced to sixty years’ imprisonment. His conviction was affirmed by the

Second Court of Appeals in Thompson v. State, No. 02-02-00318-CR (Tex. App.—Fort Worth Dec.

11, 2003)(not designated for publication).

        After a review of the record, we find that because Applicant has been previously convicted

of a sex offense, it is not a denial of due process or cruel and unusual punishment to be subjected to

sex offender parole conditions. Therefore, we deny relief.
                                                                                                    2

       Applicant’s claim regarding trial court error and the legality of his enhancements is dismissed

as subsequent. TEX . CODE CRIM . PRO . Art. 11.07 §4(a)-(c).

Filed: February 1, 2017
Do not publish